Citation Nr: 1139856	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  08-08 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable disability rating from May 1, 2009 to May 24, 2011, and a disability rating higher than 10 percent from May 25, 2011 for status post excision of a portion of the tarsal bone left foot.

2.  Entitlement to service connection for impingement syndrome, left shoulder.

3.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a compensable evaluation prior to January 13, 2010, and a disability rating higher than 10 percent since January 13, 2010 for thoracolumbar spine degenerative joint disease.

5.  Entitlement to a compensable evaluation prior to January 13, 2010, and a disability rating higher than 10 percent since January 13, 2010 for right knee patellofemoral syndrome.

6.  Entitlement to service connection for a left knee disability.

7.  Entitlement to service connection for bilateral hearing loss.  

8.  Entitlement to a separate evaluation for residuals, mild traumatic brain injury, prior to October 23, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from December 2000 to June 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2007, July 2007, and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In the February 2007 rating decision, the RO, in part, denied entitlement to service connection for a bilateral hearing loss disability; denied entitlement to service connection for left knee pain; granted service connection for thoracolumbar spine degenerative joint disease at a noncompensable rating, effective June 18, 2006; and granted service connection for right knee patellofemoral syndrome at a noncompensable rating, effective June 18, 2006.

In the July 2007 rating decision, the RO, in part, continued a noncompensable evaluation for status post excision of a portion of the tarsal bone left foot; denied service connection for impingement syndrome, left shoulder; continued a denial of service connection for bilateral hearing loss and granted service connection for PTSD at a 30 percent disability rating, effective June 18, 2006.

In a February 2010 rating decision, the RO granted a higher disability rating of 70 percent for PTSD, effective June 18, 2006; granted a separate noncompensable evaluation for residuals, mild traumatic brain injury, effective October 23, 2008; granted a higher disability rating of 10 percent for thoracolumbar spine degenerative joint disease, effective January 13, 2010; and granted a higher disability rating of 10 percent for right knee patellofemoral syndrome, effective January 13, 2010.  As a higher schedular evaluation for these disabilities are possible, these remained  before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In the September 2011 rating decision, the RO granted a higher disability rating of 10 percent for status post excision of a portion of the tarsal bone left foot, effective May 25, 2011.  As a higher schedular evaluation for this disability is possible, the issue of entitlement to a rating in excess of 10 percent remains before the Board on appeal.  See AB, supra.

The issues of entitlement to a compensable disability rating from May 1, 2009 to May 24, 2011, and a disability rating higher than 10 percent from May 25, 2011 for status post excision of a portion of the tarsal bone left foot, and entitlement to service connection for impingement syndrome, left shoulder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal as to entitlement to a rating in excess of 70 percent for PTSD was requested.

2.  Prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal as to entitlement to a compensable evaluation prior to January 13, 2010, and a disability rating higher than 10 percent since January 13, 2010 for thoracolumbar spine degenerative joint disease was requested.

3.  Prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal as to entitlement to a compensable evaluation prior to January 13, 2010, and a disability rating higher than 10 percent since January 13, 2010 for right knee patellofemoral syndrome was requested.

4.  Prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal as to entitlement to service connection for a left knee disability was requested.

5.  Prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal as to entitlement to service connection for bilateral hearing loss was requested.

6.  Prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal as to entitlement to a separate evaluation for residuals, mild traumatic brain injury, prior to October 23, 2008 was requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal as to entitlement to a rating in excess of 70 percent for PTSD by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010). 

2.  The criteria for withdrawal of an appeal as to entitlement to a compensable evaluation prior to January 13, 2010, and a disability rating higher than 10 percent since January 13, 2010 for thoracolumbar spine degenerative joint disease by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

3.  The criteria for withdrawal of an appeal as to entitlement to a compensable evaluation prior to January 13, 2010, and a disability rating higher than 10 percent since January 13, 2010 for right knee patellofemoral syndrome by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

4.  The criteria for withdrawal of an appeal as to entitlement to service connection for a left knee disability by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

5.  The criteria for withdrawal of an appeal as to entitlement to service connection for bilateral hearing loss by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

6.  The criteria for withdrawal of an appeal as to entitlement to a separate evaluation for residuals, mild traumatic brain injury, prior to October 23, 2008 by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran had pending claims for entitlement to a rating in excess of 70 percent for PTSD, entitlement to a compensable evaluation for thoracolumbar spine degenerative joint disease prior to January 13, 2010, entitlement to an evaluation in excess of 10 percent for thoracolumbar spine degenerative joint disease since January 13, 2010, entitlement to a compensable evaluation for right knee patellofemoral syndrome prior to January 13, 2010, entitlement to an evaluation in excess of 10 percent for right knee patellofemoral syndrome since January 13, 2010, entitlement to service connection for left knee pain, entitlement to service connection for bilateral hearing loss and entitlement to a separate evaluation for residuals, mild traumatic brain injury, prior to October 23, 2008.  

However, in his March 2010 substantive appeal, he indicated that he only wished to appeal the issues of entitlement to a compensable disability rating from May 1, 2009 to May 24, 2011, and a disability rating higher than 10 percent from May 25, 2011 for status post excision of a portion of the tarsal bone left foot and entitlement to service connection for impingement syndrome, left shoulder.  Therefore, the appeals for the claims for entitlement to a rating in excess of 70 percent for PTSD, entitlement to a compensable evaluation for thoracolumbar spine degenerative joint disease prior to January 13, 2010, entitlement to an evaluation in excess of 10 percent for thoracolumbar spine degenerative joint disease since January 13, 2010, entitlement to a compensable evaluation for right knee patellofemoral syndrome prior to January 13, 2010, entitlement to an evaluation in excess of 10 percent for right knee patellofemoral syndrome since January 13, 2010, entitlement to service connection for left knee pain, entitlement to service connection for bilateral hearing loss and entitlement to a separate evaluation for residuals, mild traumatic brain injury, prior to October 23, 2008  are deemed withdrawn.  See 38 C.F.R. § 20.204.

The Veteran, through his representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed. 


ORDER

Entitlement to a rating in excess of 70 percent for PTSD is dismissed.

Entitlement to a compensable evaluation prior to January 13, 2010, and a disability rating higher than 10 percent since January 13, 2010 for thoracolumbar spine degenerative joint disease is dismissed.

Entitlement to a compensable evaluation prior to January 13, 2010, and a disability rating higher than 10 percent  since January 13, 2010 for right knee patellofemoral syndrome is dismissed.

Entitlement to service connection for a left knee disability is dismissed.

Entitlement to service connection for bilateral hearing loss is dismissed. 

Entitlement to a separate evaluation for residuals, mild traumatic brain injury, prior to October 23, 2008 is dismissed.


REMAND

With respect to the issues remaining on appeal, namely, entitlement to a compensable disability rating from May 1, 2009 to May 24, 2011, and a disability rating higher than 10 percent from May 25, 2011 for status post excision of a portion of the tarsal bone left foot, and entitlement to service connection for impingement syndrome, left shoulder, it is noted that in the March 2010 substantive appeal, the Veteran requested a videoconference hearing at the RO before a Member of the Board.  

Additionally, in an October 2011 correspondence, the Veteran's representative indicated that the Veteran still wished to have a videoconference hearing at his local RO before any kind of decision was rendered on his appeal.

To date, the appellant has not been afforded the requested hearing, and there is no indication that he has withdrawn his request or otherwise waived his right to a Board hearing; hence, the hearing must be scheduled.  See 38 C.F.R. § 20.700 (2010).

Accordingly, the case is REMANDED for the following action:

The Philadelphia RO should schedule the Veteran for a video conference hearing in accordance with applicable procedures.  The Veteran should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2010).  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


